Citation Nr: 1730193	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  14-22 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable disability rating for service-connected bilateral cataracts.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), to include on an extraschedular basis, prior to May 22, 2014. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Counsel



INTRODUCTION

The Veteran served on active duty from January 1955 to May 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board determined in a September 2014 decision that the issue of entitlement to a TDIU was part and parcel of the increased disability rating claim for type II diabetes mellitus and remanded the issue of entitlement to a TDIU for notification and development of the claim.  The Board also remanded the issue of whether the Veteran is entitled to a separate compensable disability rating for service-connected right eye cataract.  After accomplishing further development, the AOJ denied the claims in a January 2017 supplemental statement of the case returned the issue to the Board for further appellate consideration.

In regard to the current characterization of the appeal, the Board notes that the increased rating claim for bilateral cataracts arose from the appeal of an increased disability rating for diabetes mellitus, type II, with right eye cataract.  An October 2016 VA examination reflects that the examiner diagnosed the Veteran status post posterior chamber intraocular lens (PCIOL) after cataract surgery in both eyes.  The examiner determined that the cataracts are at least as likely as not to have been caused by or resulted from diabetes and that the IOL lens replacement in each eye was most likely caused by or a result of the cataract surgery.  The medical evidence of record shows that the Veteran was diagnosed with bilateral cataracts in 2000.  Under 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016), the schedular criteria for rating diabetes mellitus notes that compensable complications of diabetes should be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation and noncompensable complications are considered part of the diabetic process under diagnostic code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2016).  As the evidence of record shows that bilateral cataracts are a complication of the Veteran's type II diabetes mellitus, the Board has recharacterized the issue from entitlement to a compensable rating for right eye cataract to entitlement to a compensable rating for bilateral cataracts, as reflected in the title page above.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral cataracts are characterized by corrected distance vision of 20/40 or better in both eyes, impairment of visual field manifested by concentric contraction with the remaining field of 56 degrees in both eyes and no evidence of scotoma or impairment of muscle function of the eyes.


CONCLUSION OF LAW

The criteria for a 10 percent disability rating, but no higher, for bilateral cataracts for the entire appeal period have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.79, Diagnostic Codes 6027, 6066, 6080 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a)(West 2014); 38 C.F.R. § 3.159(b) (2016).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The Board notes for increased-compensation claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; and (3) further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

A letter dated in July 2011 satisfied the duty to notify provisions prior to the initial AOJ decision with respect to the Veteran's increased rating claim.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the issue on appeal.  The claims file contains service treatment records, private treatment records, VA treatment records, and a VA examination dated in October 2016.

The October 2016 VA examination report reflects that the examiner reviewed the claims file, obtained an oral history from the Veteran, and evaluated the Veteran.  The examiner documented in detail the Veteran's reported symptoms, the results of the clinical examinations, and the effect his symptoms his bilateral cataracts have on his occupational functioning.  The examiner also included the copy of the Goldmann chart documenting the results of the visual field examination.  Accordingly, the Board has determined that the examination is adequate for rating purposes.

The Board remanded this claim in September 2014 to arrange for the Veteran to undergo a VA examination to assess the current severity of his catarcts.  As noted above, the Veteran was provided with a VA examination for eyes in October 2016.  The examination addressed the issues raised in the September 2014 Board remand.  In this case, there has been substantial compliance with underlying purpose of remand, which was to determine the current severity of the Veteran's bilateral cataracts as a complication of the Veteran's service-connected type II diabetes mellitus.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has not identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Criteria and Analysis for Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2016).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's bilateral cataracts are currently evaluated as noncompensable under 38 C.F.R. §§ 4.79, 4.119, Diagnostic Codes 7913-6027.  Hyphenated diagnostic codes used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27(2016).  The additional code is shown after the hyphen.  Id.  In the selection of code numbers assigned to disabilities will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  In this case, the hyphenated diagnostic code indicates type II diabetes mellitus rated under Diagnostic Code 7913 is the service-connected disorder and the Veteran's bilateral cataracts as a complication of the diabetes rated under Diagnostic Code 6027, which evaluates cataracts.

Under Diagnostic Code 6027, preoperative cataracts and postoperative cataracts with a replacement lens (pseudophakia) are evaluated based on visual impairment.  38 C.F.R. § 4.79.  Postoperative cataracts without a replacement lens are evaluated based on aphakia.  Id.  In this case, the Veteran's bilateral cataracts are postoperative with replacement lens.  Therefore, his bilateral cataracts are evaluated based on visual impairment.

Under Diagnostic Code 6066, a 10 percent rating is assigned for impairment of central visual acuity in the following situations: (1) when the corrected visual acuity is 20/50 in one eye and 20/40 in the other eye; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, Diagnostic Code 6066 (2016).

A 20 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when the corrected visual acuity is 15/200 in one eye and 20/40 in the other eye; (2) when the corrected visual acuity is 20/200 in one eye and 20/40 in the other eye; (3) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; or (4) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50.  Id.

Visual impairment may also be rated based on impairment of visual fields.  38 C.F.R. § 4.79, Diagnostic Code 6080 (2016).  Under Diagnostic Code 6080, a 10 percent rating is warranted either unilaterally or bilaterally with a remaining field of 46 to 60 degrees, or each affected eye may be evaluated as 20/50.  Where the remaining field is 31 to 45 degrees bilaterally a 30 percent rating is warranted, or evaluate each effected eye as 20/70.  A 50 percent rating is assigned for remaining field of 16 to 30 degrees bilaterally, or evaluate each effected eye as 20/100.  Where the remaining field is from 6 to 15 degrees bilaterally, a 70 percent rating is assigned, or evaluate each effected eye as 20/200.  A 100 percent rating is assigned for concentric contraction of visual field with remaining field of 5 degrees bilaterally, or evaluate each effected eye as 5/200.  38 C.F.R. § 4.79, Diagnostic Code 6080 (2016).

Ratings based on impairment of field vision are calculated as follows: The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual field in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III.  The degrees lost are then added together to determine the total degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by 8 represents the average contraction for rating purposes.  The normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55.  The total visual field is 500 degrees.  38 C.F.R. §§ 4.76a, 4.77 (2016).

The maximum evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  The evaluation for visual impairment may be combined with evaluations for other disabilities of the same eye that are not based on visual impairment (e.g., disfigurement under DC 7800).  38 C.F.R. § 4.75(d) (2016).

With respect to impairment of central visual acuity, the October 2016 VA examination shows that the Veteran's corrected near vision is 20/40 or better in both eyes and corrected distance vision is 20/40 or better in both eyes.  Thus, the evidence of record shows that the Veteran is not entitled to a compensable disability rating for his bilateral cataracts based on impairment of central visual acuity.

Regarding impairment of visual fields, the October 2016 VA examiner documented that the Veteran had contraction of visual field.  A review of the Goldmann charts show the following field of vision for the left eye: temporally, 75 degrees, down temporally, 64 degrees; down, 60 degrees; down nasally, 54 degrees; nasally, 57 degrees; up nasally, 40 degrees; up,43 degrees; and up temporally, 55 degrees.  The degrees lost for the left eye are as follows: temporally, 10; down temporally, 21; down, 5; down nasally, 0; nasally, 3; up nasally, 15; up, 2; and up temporally, 0.  The total degrees lost was 56.  The total degrees of normal visual field extent at eight principal meridians is 500.  The total degrees of 500 minus the total degrees loss of 56 equals 444 (which is the remaining field).  When this number (444) is divided by the eight directions an average contraction of 55.5 degrees is obtained.  Thus, the average concentric contraction is 56 percent.  Accordingly, the left eye can be rated on his concentric contraction or based on an equivalent visual acuity of 20/50 based on the Ratings of Impairment of Field of Vision.  See 38 C.F.R. § 4.79, Diagnostic Code 6080

In the right eye the following field of vision was found according to the chart: temporally, 63 degrees, down temporally, 69 degrees; down, 60 degrees; down nasally, 46 degrees; nasally, 66 degrees; up nasally, 53 degrees; up, 42 degrees; and up temporally, 55 degrees.  The degrees lost for the right eye were the following: temporally, 25; down temporally, 16; down, 5; down nasally, 4; nasally, 0; up nasally, 2; up, 3; and up temporally, 0.  The total degrees lost was 52.  The total degrees of normal visual field extent at eight principal meridians is 500.  The total degrees of 500 minus the total degrees loss of 52 equals 448 (which is the remaining field).  When this number (448) is divided by the eight directions an average contraction of 56 degrees is obtained.  Thus, the right eye can be rated on its concentric contraction or based on an equivalent visual acuity of 20/50 based on the Ratings of Impairment of Field of Vision.  See 38 C.F.R. § 4.79, Diagnostic Code 6080.

As the remaining field is between 46 to 60 degrees, bilaterally, the Veteran is entitled to a 10 percent disability rating using concentric contraction under Diagnostic Code 6066.  However, visual acuity of 20/50 in both eyes is noncompensable under impairment of visual acuity.  The October 2016 VA examination reflects that the Veteran does not have any impairment of muscle function to include diplopia or symblepharon.  In light of the foregoing, the Board finds that the Veteran's bilateral cataracts warrant a 10 percent disability rating, but no higher.  As the preponderance of the evidence is against a rating higher than 10 percent, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Board has considered whether staged ratings are appropriate for the Veteran's bilateral cataracts.  In this case, the evidence of record does not reveal that his disability has fluctuated materially so as to warrant a different rating at any time during the appeal period.  As such, a staged rating is not warranted.

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Director, Compensation Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2016).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of Compensation Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for service-connected bilateral cataracts is inadequate.  The schedular criteria evaluates the impairment of visual acuity, visual field loss, and impairment of muscle function.  Under these circumstances, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  Moreover, in this case, the Veteran has not contended, and the evidence does not reflect, that he has experienced symptoms outside of those listed in the criteria.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (the Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b)(1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board"(quoting Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. App. 1004 (Fed. Cir. 2007)).  

A veteran may also be entitled to a referral for an extraschedular evaluation based upon multiple service-connected disabilities, the combined effect of which is exceptional and not captured by schedular evaluations.  See 38 C.F.R. § 3.321(b); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  That said, there is no suggestion in the record, and the Veteran does not assert, that the combined effects of his service-connected disabilities create such an exceptional disability picture during the appeal period as to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not consider this issue further.




ORDER

Entitlement to a 10 percent disability rating, but no higher, for service-connected bilateral cataracts for the entire appeal period is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

The evidence of record indicates that the Veteran's service-connected disabilities, particularly type II diabetes mellitus and peripheral neuropathy of the bilateral lower extremities, may preclude the Veteran from securing and following substantially gainful employment taking into consideration his employment history, education, and training prior to May 22, 2014, the date from which the Veteran is in receipt of a combined 100 percent rating.  Specifically, the evidence shows that although the Veteran had two years of college education, his work history reflects that he worked mainly in physical labor.  See November 2016 medical opinion.  Furthermore, the Veteran's private physician noted in an August 2011 letter that "[w]ith any exertion, such as yard work, physical work-outs, walking long distances, or exercising his blood sugars drop causing dizziness and fatigue."  The same private physician also provided the opinion in a VA Diabetes Mellitus Disability Benefits Questionnaire form in May 2014 that the Veteran is unable to work due to the rise of hypoglycemia.  She also provided the opinion in a May 2014 VA Diabetic Sensory-Motor Peripheral Neuropathy Disability Benefits Questionnaire that the Veteran is unable to work at all due to his bilateral diabetic peripheral neuropathy and polyneuropathy of the lower extremities.  A November 2016 VA medical opinion also asserts that the Veteran's limitations more likely than not preclude the Veteran from working in a position with any significant physical requirements including standing or walking for a prolonged period of time or doing any climbing due to severe numbness and fall risk.  

The Board notes that the Veteran did not meet the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) (2016) prior to May 22, 2014.  Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b) (2016).  The Board cannot award TDIU on this basis in the first instance because 38 C.F.R. § 4.16(b) requires that the RO first submit the claim to the Director, Compensation Service for extraschedular consideration.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001), Wages v. McDonald, 27 Vet. App. 233, 236 (2015).  Accordingly, the AOJ must refer the claim of entitlement to a TDIU prior to May 22, 2014 to the Director, Compensation Service for extraschedular consideration.

Accordingly, the claim remaining on appeal is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  Expedited handling is requested.)

1. Refer the claim of entitlement to a TDIU to the Director, Compensation Service for consideration of assignment of a TDIU on an extra-schedular basis prior to May 22, 2014. 

2. Upon completion of the foregoing and any other development deemed necessary, readjudicate the Veteran's claim of entitlement to a TDIU, to include on an extraschedular basis, prior to May 22, 2014 based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


